    Case 8:19-cv-01135-MSS-TGW Document 1 Filed 05/10/19 Page 1 of 4 PageID 1



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

KELLY SUNDAY,

        Plaintiff,

v.

WILDFLOWER CAFÉ OF CLEARWATER,
INC. a Florida Corporation dba                               Case No.: 8:19-cv-001135
Wildflower Café, jointly and severally

and

ST. PETE PORTFOLIO, LLC, a Florida
Limited Liability Company, jointly
and severally,

and

Unknown Defendant #1,

      Defendants.
_____________________________________/

              DEFENDANT WILDFLOWER CAFE’S NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1391, and 1446, Defendant, WILDFLOWER CAFÉ OF

CLEARWATER, INC., (“Wildflower Café”), by and through its undersigned counsel, hereby

gives its notice of removal of the case styled Kelly Sunday v. Wildflower Café of Clearwater,

Inc., a Florida Corporation dba Wildflower Café, St. Pete Portfolio, LLC, and Unknown

Defendant #1,1 Case No.: 2019-CC-002682, currently pending in the Circuit Court of the Sixth

Judicial Circuit, in and for Pinellas County, Florida, (the “State Court Action”), to the United

States District Court for the Middle District of Florida, Tampa Division.                         As grounds,


1 The “Unknown Defendant #1” has not been identified or joined in this lawsuit and it is the undersigned’s
understanding that “Unknown Defendant #1” has not been served. Accordingly, it is not required (and not possible)
for “Unknown Defendant #1” to join in or consent to this removal pursuant to 28 U.S.C. §1446(b)(2).
 Case 8:19-cv-01135-MSS-TGW Document 1 Filed 05/10/19 Page 2 of 4 PageID 2



Wildflower Café states as follows:

       1.       On or about April 3, 2019, Kelly Sunday (“Plaintiff”) filed her Compliant in the

State Court Action.

       2.       The Summons and Complaint was served on Wildflower Café on April 10, 2019.

       3.       Pursuant to 28 U.S.C. § 1446(b), Wildflower Café has timely filed this Notice of

Removal within 30 days after receipt of a copy of Plaintiff’s Complaint.

       4.       A true and legible copy of any and all processes, pleadings, motions, and orders,

filed in the State Court Action, obtained by Wildflower Café are attached to this Notice of

Removal as required by 28 U.S.C. §1446(a). See Exhibit A.

       5.       Removal to this Court is proper under 28 U.S.C. § 1446(a) because the United

States District Court for the Middle District of Florida, Tampa Division, is the district and

division within which the Circuit Court for the Sixth Judicial Circuit in and for Pinellas County,

Florida, is located.

       6.       This Court has original jurisdiction over this action based on federal questions

pursuant to 28 U.S.C. §1331, and this action is therefore properly removable under 28 U.S.C.

1441(a).

       7.       In applying that statutory provision “[t]he presence or absence of federal question

jurisdiction is governed by the ‘well-pleaded complaint rule,’ which provides that federal

jurisdiction exists only when a federal question is presented on the face of the plaintiff’s properly

pleaded complaint.” Caterpillar, Inc. v. Williams, 482 U.S. 386 (1987).

       8.       Plaintiff’s complaint alleges one cause of action: disability discrimination in

violation of the Americans with Disabilities Act, 42 U.S.C. §12181 (“the ADA”) (See

Complaint, Count I).




                                                 2
 Case 8:19-cv-01135-MSS-TGW Document 1 Filed 05/10/19 Page 3 of 4 PageID 3



      9.       Because Plaintiff’s Complaint alleges a cause of action under the federal statute of

the Americans with Disabilities Act (See Complaint, ¶¶9-24), this Court accordingly has original

federal question jurisdiction over Plaintiff’s complaint pursuant to 28 U.S.C. 1331, and this case

is properly removable under 28 U.S.C. §1441. This section states in relevant part that: “[t]he

district court shall have original jurisdiction of all civil actions arising under the Constitution,

laws, or treaties of the United States.” Thus, this case is properly removable under 28 U.S.C.

§ 1441(a).

      10.      Pursuant to 28 U.S.C. § 1446(d), Wildflower Café has provided written notice of

the filing of this Notice of Removal to Plaintiff and has filed a true and correct copy of this

Notice of Removal with the Clerk of the Circuit Court of the Sixth Judicial Circuit, in and for

Pinellas County, Florida. See Exhibit B.

      11.      Pursuant to 28 U.S.C. §1446(b)(2), Wildflower Café has conferred with

Defendant St. Pete Portfolio, LLC, who advises that it consents to the removal of this action.

       WHEREFORE, Wildflower Café respectfully requests that this Court take jurisdiction of

this action and issue all necessary orders and process to remove Kelly Sunday v. Wildflower Café

of Clearwater, Inc., a Florida Corporation dba Wildflower Café, St. Pete Portfolio, LLC, and

Unknown Defendant #1, Case No.: 2019-CC-002682 from the Circuit Court of the Sixth Judicial

Circuit, in and for Pinellas County, Florida, to the United States District Court for the Middle

District of Florida, Tampa Division.




                              [Signature Lines On Following Page]




                                                 3
 Case 8:19-cv-01135-MSS-TGW Document 1 Filed 05/10/19 Page 4 of 4 PageID 4



DATED May 10, 2019.


                                      Respectfully submitted,

                                      OGLETREE, DEAKINS, NASH,
                                      SMOAK & STEWART, P.C.

                                      /s/Gretchen M. Lehman
                                      Phillip B. Russell
                                      Florida Bar No. 67199
                                      phillip.russell@ogletree.com
                                      Gretchen M. Lehman
                                      Florida Bar No. 46365
                                      gretchen.lehman@ogletree.com
                                      100 North Tampa Street, Suite 3600
                                      Tampa, Florida 33602
                                      Telephone: (813) 289-1247
                                      Facsimile: (813) 289-6530

                                      Attorneys for Defendant Wildflower Café

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 10, 2019, I electronically filed the foregoing with the

Court’s CM/ECF system, and that a true and correct copy of the foregoing was sent via

electronic mail to the following:

                                    Melissa G. Mince, Esq.
                                   Layla K. McDonald, Esq.
                                   McDonald, Mince, PLLC
                                 801 West Bay Drive, Suite 113
                                     Largo, Florida 33770
                             mmince@mcdonaldandmincelaw.com
                            lmcdonald@mcdonaldandmince.law.com
                              eserve@mcdonaldandmincelaw.com
                                     Attorneys for Plaintiff


                                      /s/Gretchen M. Lehman
                                      Gretchen M. Lehman

                                                                                  38424643.1




                                            4
